Matter of Luis P. (2018 NY Slip Op 06989)





Matter of Luis P.


2018 NY Slip Op 06989


Decided on October 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2018

Richter, J.P., Kapnick, Kern, Moulton, JJ.


7395 7394

[*1]In re Luis P., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Max O. McCann of counsel), for Presentment Agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about November 20, 2017, which adjudicated appellant a juvenile delinquent upon his admission that he had committed an act that, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion when it denied appellant's request for an adjournment in contemplation of dismissal. The mitigating factors that appellant cited, including the absence of previous contact with the juvenile justice system, did not outweigh the seriousness of appellant's violent act. Thus, the court providently exercised its discretion in deciding that a 12-month period of probation was the least restrictive dispositional alternative consistent with
appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2018
CLERK